DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-149694, filed on  8/8/2018.
Information Disclosure Statement
The information statement(s) (IDS) submitted on the following dates 8/5/2019 have been considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuo et al. (JP4689107B2)(hereinafter “Nobuo”), in further view of  Masato et al. (JP5154363B2)(hereinafter “Masato”).
	
Regarding claim 1, Nobuo teaches A non-transitory computer-readable storage medium storing a program that causes a processor included in a computer mounted on a sound source direction estimation device to execute a process, the process comprising: (Par. 0043:” ... a computer-readable recording medium, and the program recorded on the recording medium is read into a computer system and executed.”)
calculating a sound pressure difference between a first voice data acquired from a first microphone and a second voice data acquired from a second microphone and estimating a sound source direction of the first voice data and the second voice data based on the sound pressure difference; (Par. 0007:” ...calculating the sound pressure for sounds detected by multiple microphones and calculating the difference between the sound pressures Sound source localization means for specifying the direction of the sound source is further provided, and the control means further controls the shooting direction of the image pickup means toward the specified sound source direction.”)
outputting an instruction to execute a voice recognition on the first voice data or the second voice data in a language corresponding to the estimated sound source direction; (Par. 0037:” This determination is performed in the voice recognition unit 224 by comparing information related to the voice stored in the voice information storage unit 223 [voice data in the language] with the input voice. As a result, when it is determined that the input voice is a specific instruction word, ... Next, a line-of-sight control value is calculated based on this direction.”, Par. 0036:”As a result, when it is determined that the voice is human (YES), it is further determined whether or not the voice is an instruction word (step S10). If it is determined in step S8 that the voice is not human (NO), the robot head 1 whose direction has been changed after a predetermined time has passed is returned to the original direction.") Note: based on the YES and NO answer it appears that the language is English.
and controlling a reference for estimating a sound source direction based on the sound pressure difference, (Par. 0030:” ...the direction of the relative sound source in the horizontal direction is estimated from the time difference and the sound pressure difference in the acoustic signals that reach the two acoustic input terminals.”, and Par. 0025:” ... sound source localization processing, voice recognition processing, and operation instruction processing are executed in parallel...”)
based on a time length of the voice data used for the voice recognition based on the instruction and a voice recognition time length.
Masato teaches and the process of controlling the reference updates the first threshold value when the voice recognition time length with respect to the time length of the voice data used for the voice recognition based on the instruction, is larger than a second threshold value for determining whether a language of the first voice data or the second voice data to be input to the voice recognition is different from the language corresponding to the sound source direction. (Par. 0029:” In the direction check S905, the recognition result rejection determination unit 104 calculates the sound source direction of the speech recognition waveform by Equation (1), where T is the time length of the speech recognition waveform, and whether the direction is within a given target sound range.”) Note: the time length reads on both voice data time length and voice recognition time length.
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nobuo in view of Masato to employ a time length of the voice data used for the voice recognition based on the instruction and a voice recognition time length, in order to provide a voice conversation with a short task time can be realized without sacrificing safety, and a quick car navigation system can be operated, as evidence by Masato (See Par,0005).



With respect to claim 11, Nobuo and Masato teach A sound source direction estimation device comprising; a memory; and a processor coupled to the memory and configured (Par. 0043:” ... a computer-readable recording medium, and the program recorded on the recording medium is read into a computer system and executed.”) to perform operations with steps virtually identical to the functions performed in claim 1.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 2, and all dependent claims thereof, recites “the non-transitory computer-readable storage medium according to claim 1, wherein the process of estimating the sound source direction of the first voice data and the second voice data calculates a sound pressure difference between the first voice data acquired from the first microphone and the second voice data acquired from the second microphone” was known art at the time of the invention as evidence by Nobuo et al. (Par. 0021:” ...identifies a relative direction of a sound source in the horizontal direction based on a difference in sound arrival time and a sound pressure difference between both microphones based on the stored sound information…”)
and estimates the sound source direction of the first voice data and the second voice data based on a comparison result between a first threshold value for determining the sound sound pressure of the waveform shape that is equal to or greater than a first threshold, a difference between the sound pressure at the beginning of the waveform shape and the average sound pressure is equal to or less than a second threshold, and a sound ...”, and Par. 0008:” ...the sound source localization means is operated to specify the direction of the sound source ...”)
However, the Examiner has not found prior art that teaches “and the process of controlling the reference updates the first threshold value when the voice recognition time length with respect to the time length of the voice data used for the voice recognition based on the instruction, is larger than a second threshold value for determining whether a language of the first voice data or the second voice data to be input to the voice recognition is different from the language corresponding to the sound source direction.”, which is allowable over the prior art of record. The closest teaching(s) to the indicated allowable subject matter is Ariu et al. (US 20080077387 A1) where he teaches “Par. 0038: … to estimate the direction of a sound source by using a plurality of microphones like a microphone array, and using a difference between time periods within which a sound reaches to respective microphones from the sound source and a difference in the strength of sound pressures, and to extract a speech by each speaker.” Furthermore, Abe (US 20070271097 A1) teaches speech recognition for a predetermined period as “Par. 0038: … voice recognition apparatus according to the present invention, it is preferable that the monitor control unit monitors at least one monitor target from a processing state of an operation accepted from a user, a processing state of the voice accepted from the user and a predetermined time passed from a measurement unit for time, the voice recognition apparatus further includes a threshold managing unit for updating the threshold stored in the threshold storing unit according to the result of the monitoring by the monitor control unit …. With this configuration, the threshold managing unit updates the threshold according to the result of the monitoring by the monitor control unit.”
As stated above neither Ariu nor Abe teach updates the first threshold value when the voice recognition time length with respect to the time length of the voice data used for the voice recognition based on the instruction, is larger than a second threshold value for determining whether a language of the first voice data or the second voice data to be input to the voice recognition is different from the language corresponding to the sound source direction. For all least the reasons listed above, the dependent claims are also allowed in view of their respective dependencies upon the resolving the objection noted below.

Claims 2 - 8, 10, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A./Examiner, Art Unit 2656                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
03/08/2021